*473Determination of respondent New York City Taxi and Limousine Commission, dated June 19, 2009, which revoked petitioner’s for-hire vehicle driver’s license and imposed fines totaling $1,350 upon findings that petitioner engaged in sexually inappropriate conduct while operating a for-hire vehicle, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Joan B. Lobis, J.], entered February 4, 2010), dismissed, without costs.
Substantial evidence, namely the testimony of the complainant who was a passenger in petitioner’s vehicle, supported the findings that petitioner exposed himself to the complainant and engaged in lewd behavior as he was driving and that these actions constituted violations of 35 RCNY 6-18 (d) (2) and (i). There exists no basis to disturb the credibility determinations of the hearing officer (see Matter of Berenhaus v Ward, 70 NY2d 436, 443 [1987]). Petitioner’s argument that revocation of his license was improper because both violations were predicated upon the same findings of fact is unavailing, as either violation, standing alone, warranted the penalty imposed. Concur— Gonzalez, P.J., Tom, Andrias, Acosta and Abdus-Salaam, JJ.